[Cite as State v. Meadows, 2017-Ohio-8407.]


                Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 105753




                                     STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                ISAIAH S. MEADOWS
                                                    DEFENDANT-APPELLANT




                                   JUDGMENT:
                             REVERSED AND REMANDED


                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                                  Case No. CR-16-607612-A

        BEFORE: E.A. Gallagher, P.J., Boyle, J., and Laster Mays, J.

        RELEASED AND JOURNALIZED: November 2, 2017
ATTORNEY FOR APPELLANT

Steve W. Canfil
55 Public Square, Suite 2100
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
BY: Fallon Radigan
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, P.J.:

        {¶1} Appellant, Isaiah Meadows, has appealed his convictions from the Cuyahoga

County Court of Common Pleas and has presented four assignments of error:

        FIRST ASSIGNMENT OF ERROR
        The trial court violated appellant Meadows’s Federal and State
        constitutional rights to due process of law and Crim.R.11 when it accepted
        appellants [sic] guilty pleas without informing him of the constitutional
        rights he was waiving in entering his pleas.

        SECOND ASSIGNMENT OF ERROR
        The trial court erred in denying appellant Meadows’s presentence motion to
        withdraw his guilty pleas.

        THIRD ASSIGNMENT OF ERROR
        Appellant Meadows was deprived of his Federal and State Constitutional
        rights to effective assistance of counsel.

        FOURTH ASSIGNMENT OF ERROR
        The trial court erred in proceeding with the plea hearing in the absence of
        either the results of the psychological evaluation of appellant Meadows or a
        stipulation to his competency and sanity at the time of the offenses.
.
        {¶2} The state of Ohio has conceded the error set forth in the first assignment.

        {¶3} After an independent review of the record, we find that the trial court, at the

plea hearing, did fail to advise appellant of his constitutional rights and failed to comply

with Crim.R. 11.

        {¶4} We reverse appellant’s convictions and remand this matter for further

proceedings consistent with this opinion.1


        1
           We also note that on August 3, 2016, the trial court referred appellant to the psychiatric
clinic for an evaluation of his competency to stand trial and his sanity at the time of the act. There is
       {¶5} As we have reversed appellant’s convictions based upon the first assignment

of error, the remaining claimed errors are rendered moot.

       It is ordered that appellant recover from appellee the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

                       A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



_____________________________________________
EILEEN A. GALLAGHER, PRESIDING JUDGE

MARY J. BOYLE, J., and
ANITA LASTER MAYS, J., CONCUR




nothing in the record, however, to indicate that the trial court made any findings as to appellant’s
competency and sanity. Upon remand, the trial court is directed to address this issue in accordance
with R.C. 2945.37.